Case: 20-50314   Document: 00515388293     Page: 1   Date Filed: 04/20/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                       FILED
                                                                    April 20, 2020
                                 No. 20-50314
                                                                    Lyle W. Cayce
                                                                         Clerk
SOUTHWESTERN WOMEN'S SURGERY CENTER; BROOKSIDE
WOMEN'S MEDICAL CENTER, P.A., doing business as Brookside Women's
Health Center and Austin Women's Health Center; ROBIN WALLACE, M.D.,
M.A.S.; HOUSTON WOMEN'S CLINIC; PLANNED PARENTHOOD
CENTER FOR CHOICE; PLANNED PARENTHOOD OF GREATER TEXAS
SURGICAL HEALTH SERVICES; PLANNED PARENTHOOD SOUTH
TEXAS SURGICAL CENTER; WHOLE WOMAN'S HEALTH; WHOLE
WOMAN'S HEALTH ALLIANCE,

             Plaintiffs - Appellees

v.

GREG ABBOTT, GOVERNOR OF THE STATE OF TEXAS, in his official
capacity; KEN PAXTON, in his official capacity as Attorney General of Texas;
PHIL WILSON, in his official capacity as Acting Executive Commissioner of
the Texas Health and Human Services Commission; STEPHEN BRINT
CARLTON, in his official capacity as Executive Director of the Texas Medical
Board; KATHERINE A. THOMAS, in her official capacity as the Executive
Director of the Texas Board of Nursing,

             Defendants - Appellants




               Appeal from the United States District Court for
                        the Western District of Texas
                           USDC No. 1:20-CV-323
     Case: 20-50314      Document: 00515388293         Page: 2    Date Filed: 04/20/2020



                                      No. 20-50314


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Defendants-Appellants appeal the order entered by the district court on
April 9, 2020 and extended on April 14, 2020. Temporary restraining orders
are not appealable; however, an order styled a temporary restraining order
may be appealed if its “actual content, purport, and effect” is that of a
preliminary injunction. Smith v. Grady, 411 F.2d 181, 186 (5th Cir. 1969); see
also 28 U.S.C. § 1292. We conclude that the orders involved here are properly
understood as an extended temporary restraining order and that we lack
jurisdiction over the appeal. Accordingly, we DISMISS this appeal for want of
jurisdiction and DENY AS MOOT the emergency motion to stay.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2